BBICKELL, C. J.
The jurisdiction of a court of equity in matters of account, growing out of privity of contract, not dependent on some peculiar relation between the parties, rests on the inadequacy of legal remedies. In the absence of all complexity in the account, and of a necessity for discovery, if it grows out of contract, the remedy at law is adequate, and a court of equity will decline to take jurisdiction.—Halstead v. Robb, 8 Port. 63; Kirkman v. Vanlier, 7 Ala. 217 ; Knott v. Tarver, 8 Ala. 743; Crothers v. Lee, 29 Ala. 337. The liability of the defendants to account with the complainant for the crops, on which he had a statutory lien, as landlord, for the payment of rent, grows entirely out of the contract between the parties. If that contract had not been made, or some agreement by which the defendants became liable to pay the rent, or to account for the crops, there would have been no liability resting on them which *612could be enforced at law in an action ex contractu. The defendants, having taken possession of the crops, with notice of the complainant’s statutory lien, he could have pursued the crops by attachment, so long as they remained unconverted, capable of being seized, the remedy the statute gives for the enforcement of the lien. A conversion of the crops, rendering the statutory remedy unavailing, would have been a tort, for which the complainant could have maintained an action on the case against the defendants, recovering to the extent of the amount of the rent due him, if that was less than the value of the crops converted; or, if greater, to the extent of the value of such crops.—Hussey v. Peebles, 53 Ala. 432. Such would have been the rights and remedies of the complainant, in the absence of the agreement between him and the defendants. The agreement, however, devolves on the defendants the duty of holding the crops subject to his-statutory lien, of not disposing of them without his consent, or paying the rents owing him by the tenant. If that agreement has been broken, and the allegations of the bill disclose that it has been, and the demurrer which we are now considering, admits the truth of the allegations, the complainant certainly had an adequate remedy at law, unless it-appears there was complexity in the accounts, or a necessity for a discovery. There is no breach of contract for which there is not an adequate legal remedy. There may be peculiar facts and circumstances embarassing the remedy, which will authorize a court of equity to intervene; but when these do not occur, the party must be remitted to his legal remedy, or the boundaries of the jurisdiction of courts of law and equity invaded.
The gravamen of the complaint against the defendant is, that they have not fully accounted to the complainant for the crops grown on the rented premises; that without his consent they have sold parts of the crops, converting them into money, or its equivalent, rendering themselves liable for money had and received; and that they were negligent in gathering and taking care of the crops. These allegations show only that they have broken the agreement made with the complainant, violating the duty they owed him. It can not be doubted that in an appropriate action at law, the complainant could have obtained full redress for the injury of which he complains. The obstacle to an action at law, which is urged by counsel, is that he had no title to the crops, legal or equitable — nothing more than a lien which the statute creating it confines to a bare right to charge them with the *613payment of the rent, in priority of all other claims upon them; and therefore, it is supposed, he had not an adequate legal remedy. It is certainly true, the statutes creating the lien confer on the landlord no right of property, which would enable him to maintain an action of trover, trespass, or detinue, if the crops are wrongfully converted, taken away, or detained by a tortfeaser — nor any right of property capable of assertion against the tenant. But the bill discloses that the defendants were mortgagees of the tenant, clothed with title to the crops, and recognized and submitted to the complainant’s lien as prior to their right, and agreed to hold in subordination to it. Whatever may have been the nature of the complainant’s rights as to the crops, his interest in this contract is strictly and purely legal, and is that which arises to the promissee of every contract, supported by a valuable consideration. ' There was no necessity for him to have shown more than the contract expresses, or necessarily-ixnplies, the priority of his right to charge the crops with the paymexxt of the rent. This appearing, the consideration of the contract appears, and the defendaxxts could not have been heard to assert that he had not property in the crops, as a defense for not observing the duties they had assumed. Any dispute by the defendants, of the priority of the complainant’s right, or any assertion of a superior light in themselves, would have been a plain violation of the obligations of the contract, and would not have been more allowable in a coui't of law, than in a court of equity.
It is again insisted, that the complainant having a lien on the crops, and the defendants having converted them with notice, the proceeds of the crops may, in equity, be pursued and condemned to the satisfaction of the demand for rent; that by the contract, the complainant expressly reserved his lien, and its enforcement by attachment at law having been rendered impossible by the conversion of the crops, there is no adequate remedy for its enforcement, except in equity, to charge the defendants, as the crops could have been charged, if not converted. There was, however, an adequate remedy at law. If the contract had not been made, imposing on the defendants the duty of accounting for the crops, as we have said, the conversion of them, rendering unavailable the remedy by attachment for the enforcement of the lien, would have been a, tort, capable of full redress, in a special action on the case. The contract having been made, it was a breach of the duty and obligation it imposes. The bill not disclosing any complication of accounts, not being for discov*614ery, and showing no more than a breach by the defendants of the duty imposed on them by their contract, was subject to the demurrer interposed, and the chancellor erred in overruling it. This conclusion renders unnecessary a consideration of the other questions involved.
Let the decree be reversed, and the cause remanded.